Title: 15. A Bill for the Enlistment of Soldiers, Sailors and Marines, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly that every able bodied freeman who will enlist to serve during the continuance of the present war among the troops of this commonwealth either at home or in the Continental army as he shall be directed, or as a sailor or marine on board the armed vessels of this commonwealth shall receive so much money as with the continental bounty if he be put on that service shall make up seven hundred and fifty dollars, and the pay and rations allowed to the like soldiers sailors or marines in the continental service to begin from the day of his enlistment: he shall also be furnished at the public expence with a coat waistcoat pair of overalls two shirts, a pair of shoes and a hat to be delivered at the place of rendezvous, and with the like articles every year after during his service, to be delivered at his station, in lieu of such of those articles as are allowed by congress; which articles so allowed by congress shall be received by proper officers to be appointed by the Governor with advise of council, and applied to the discharge of the engagements of this act, or otherwise to the use of this commonwealth as the Governor with advice of the Council shall direct. At the end of the war every of the said sailors soldiers and marines shall be entitled to a grant of one hundred acres of any unappropriated land, within this commonwealth, which they shall locate according to the directions of the laws; for which no purchase money shall be acquired on behalf of the commonwealth: such of them as shall be disabled in the service and the widows of those slain or dying therein, shall be entitled to immediate releif and also to annual pensions as provided in one act of General Assembly passed at the last session entituled “an act for establishing a board of auditors for public accounts.”
Officers, soldiers, sailors and marines during their continuance in the service shall be exempted from all taxation in their persons.

Officers, soldiers, sailors and marines raised under the Laws of this commonwealth, shall, during their continuance in the service, be furnished by the agent or commissary of stores on behalf of this commonwealth at the principal encampments, with the following articles at the rates herein stated, to wit, Oznabrigs at one shilling and six pence by the Yard, coarse hats at seven shillings and six pence each, coarse shoes at eight shillings by the pair, coarse yarn hose at five shillings by the pair, rum or brandy at ten shillings by the gallon, whiskey at five shillings by the Gallon, brown sugar at one shilling by the pound, coffee at two shillings and sixpence by the pound and such other imported articles as may be necessary for them at one hundred and twenty per centum advance on their Costs at the European port whence they shall have been imported: and if they shall have been purchased on behalf of the public after their exportation from any European port so that their costs at such port shall not be known, their costs there shall be estimated by such agent or commissary as nearly as he shall be able, and they shall be vended at the same advance on that estimation.
All general Officers of the army being citizens of this commonwealth, and all field officers, captains and subalterns commanding in the battalions of this commonwealth on Continental establishment or serving in the battalions raised for the immediate defence of this state who shall serve henceforward or from the time of their being commissioned until the end of the war and all such officers who have or shall become supernumerary on the reduction of any of the said battalions and shall again enter into the said service whenever required so to do, in the same or any higher rank and continue therein until the end of the war, shall be entitled to half pay during life, to commence from the determination of their command.
The field officers of every County shall from time to time during the continuance of the present war appoint one or more persons such as in their judgments are best fitted to the purpose of recruiting soldiers, sailors and marines under this act, who shall be removeable at their will. Every recruiting officer shall from time to time give notice of the men enlisted by him to the Governor who with the advice of council shall appoint such time and place within this commonwealth for their rendezvous as shall be convenient, and an officer then and there to review and receive them; to which place of rendezvous the said recruiting officer shall conduct them and in the mean time from their enlistment till their review shall have the same powers over them as if he were their proper commanding  officer. For every man who shall be reviewed and received by the officer appointed for that purpose the officer recruiting him shall receive one hundred and fifty dollars to be paid on certificate of such review and receipt from the board of war to the Auditors and their warrant on the Treasurer.
The board of war shall cause accounts to be raised with every county in which each shall have credit for the men so recruited by their officers and received by the officer of review: and whensoever afterwards it shall become necessary for the public exigencies to call for any greater number of regular troops than shall have been raised under this act, the number of all those raised under this act shall be added to the number to be called for and the quota of the aggregate number being settled for each county in proportion to their militia, where it shall appear that any County has furnished under this act a number equal to such their quota, they shall not be subject to furnish any part of those then called for, and where they shall have furnished a part of such quota, they shall be subject to furnish so many only of those as shall make up their deficiency.
The bounties and other allowances given by this act to officers, soldiers, sailors, and marines shall be deemed in lieu of those of the same kind given by any act of assembly, ordinance, or resolution of Congress heretofore passed.
